UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

 FUENTES-FERNANDEZ &                                  )
 COMPANY, PSC, and                                    )
                                                      )
 JOSEPH FUENTES,                                      )
                                                      )
                  Plaintiffs and                      )   Civil Case No. 07-0846 (RJL)
                  Third-Party Plaintiffs,             )
                                                      )
                   v.                                 )
                                                      )
 CABALLERO & CASTELLANOS,                             )
 PL,                                                  )
         Defendants, Cross-                           )
         Plaintiffs, and Third-Party                  )
         Plaintiffs,                                  )
                                                      )
                  v.                                  )
                                                      )
 HOUSING AUTHORITY OF NEW                             )
 ORLEANS and                                          )
                                                      )
 DAVID GILMORE, TRUSTEE,                              )
                                                      )
                  Cross- and Third-Party              )
                  Defendants.                         )

                                            ORDER
                                        (March 181i2011)


          For the reasons set forth above, it is this _     day of March, 2011 hereby

ORDERED that the Defendants Housing Authority of New Orleans' ("HANO") and

David Gilmore's ("Gilmore") Motion to Dismiss [Dkt. #70] is GRANTED, and it is

further




                                                  1
      ORDERED that the above-captioned case be dismissed as to Defendants HANO

and Gilmore without prejudice.

      SO ORDERED.


                                    United States District Judge




                                       2